Filed 6/21/16 P. v. Meza CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B266792
                                                                        (Super. Ct. No. 2009012184)
     Plaintiff and Respondent,                                               (Ventura County)
v.
JUAN MEZA,
     Defendant and Appellant.




                   Juan Meza appeals an order revoking his Post Release Community
Supervision (PRCS). (Pen. Code, § 3450 et seq.)1 Appellant contends that his due
                                                                                                               2
process rights were violated because he was not provided a Morrissey-compliant
probable cause hearing. We affirm.
                                FACTS AND PROCEDURAL HISTORY
                   In January 2013, appellant pled guilty to two counts of selling, transporting,
or offering to sell a controlled substance (Health & Saf. Code, § 11352, subd. (a)), and
was sentenced to three years in state prison. He was released on PRCS approximately a
year later.

         1
             All statutory references are to the Penal Code unless stated otherwise.
         2
             Morrissey v. Brewer (1972) 408 U.S. 471 (Morrissey).
              On July 1, 2015, appellant was taken into custody. On that date, he
informed a probation officer that he would rather do "custody time" than participate in a
drug treatment program.
              On July 2, 2015, Senior Deputy Probation Officer Venessa Meza advised
appellant of the alleged PRCS violations (using controlled substances and failing to
participate in Narcotics Anonymous meetings), conducted a probable cause hearing, and
determined there was probable cause that appellant had violated his PRCS terms.
(§ 3455, subd. (a).) Appellant was advised of his rights to counsel and to a formal
revocation hearing, and that the Ventura County Probation Agency was recommending
120 days in county jail. Appellant rejected the recommendation, denied violating PRCS
and requested appointment of counsel.
              On July 7, 2015, the Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) Appellant moved to dismiss the petition on due
process grounds based on Williams v. Superior Court (2014) 230 Cal.App.4th 636
(Williams). The trial court denied the motion on July 16, 2015, found that appellant
violated PRCS and ordered him to serve 120 days in county jail (with a total credit of 32
days).
                                      DISCUSSION
              Appellant argues that his procedural due process rights were violated
because he did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures here utilized are consistent with constitutional, statutory and
decisional law. These procedures do not violate concepts of equal protection or due
process. We so held in People v. Gutierrez (2016) 245 Cal.App.4th 393, 401-405, and
People v. Byron (2016) 246 Cal.App.4th 1009, 1014-1018. We follow our own
precedent. The trial court did not err in denying the motion to dismiss.
              Appellant contends his due process rights were violated because the
probable cause hearing was not conducted by a neutral hearing officer and resembled an
ex parte hearing to solicit a waiver of PRCS rights. The argument is without merit. The
hearing officer (Meza) was not appellant's supervising probation officer and did not make


                                             2
the arrest or prepare the PRCS revocation report. (See Morrissey, supra, 408 U.S. at p.
485 [probable cause determination should be made by someone "not directly involved in
the case"]; Williams, supra, 230 Cal.App.4th at p. 647 [same].) Appellant makes no
showing that he was denied a fair hearing.
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal.3d 146, 154-155; People v. Woodward (2013) 216 Cal.App.4th
1221, 1238.) Appellant fails to show that any due process defect prejudiced him or
affected the outcome of the PRCS revocation hearing. (In re Winn (1975) 13 Cal.3d 694,
698 [defendant has burden of showing prejudice]; In re Moore (1975) 45 Cal.App.3d
285, 294.) Appellant submitted on all of the allegations in the PRCS revocation petition
except one, which was stricken, and he has already served the custodial sanction (120
days in county jail). (See, e.g., People v. Gutierrez, supra, 245 Cal.App.4th at p. 399.)
"[T]here is nothing for us to remedy, even if we were disposed to do so." (Spencer v.
Kemna (1998) 523 U.S. 1, 18.)
                                      DISPOSITION
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.


We concur:


              GILBERT, P. J.



              YEGAN, J.



                                              3
                              Donald D. Coleman, Judge
                           Superior Court County of Ventura
                         ______________________________

             Linda L. Currey, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.